DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.
Allowable Subject Matter
Claims 14-26 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The closest prior art is considered to be Li which discloses a vial spiking device having a cannula comprising a flow sensor as set forth in the Final Rejection mailed March 17, 2021. Li sets forth that a flow sensor may be integrated into the cannula (exit member 108) in a conventional manner, but fails to explicitly disclose the flow sensing means or orientation of the sensor/detector for measuring flow control. A variety of flow sensing means for medical devices are known from the prior art (see e.g., US 2014/0114238 to Lee et al. which teaches a variety of flow sensing means integrated into a cannula such as the optical system of Figure 9). Such sensing means are known and utilize a transparent portion adjacent an optical sensor for reading the fluid flow through a conduit. However, it would not have been obvious to one of ordinary skill in the art given the disclosure of Li to modify the flow sensor in the cannula to be within the housing and to further modify the cannula to comprise a detection section so as to utilize the modified sensor element. The cannula of Li is a rigid cannula used to pierce a reservoir to allow for fluid flow and the modifications required to achieve the claimed detection system given the prior art disclosures would not have been obvious to one of ordinary skill in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JUSTIN L ZAMORY/Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783